Citation Nr: 0915094	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
August 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action 
Ribbon.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that granted service connection for 
PTSD; the Veteran challenges the initial 30 percent rating.

The Board notes that the appeal previously included claims 
for entitlement to service connection for a skin disorder and 
for service connection for degenerative disc disease of the 
lumbar spine.  However, in an August 2008 rating decision, 
both claims were granted in full.  Accordingly, they are no 
longer before the Board on appeal.  

The Veteran testified at a Travel Board hearing in October 
2005.  Although he was informed that the Veterans Law Judge 
who conducted the hearing was no longer employed by the 
Board, the Veteran did not indicate a desire to appear at 
another hearing.  

Based on the Veteran's contentions, the Board finds he has 
raised an informal claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  To date, VA has not 
considered this claim and it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although this case has been previously remanded, under the 
circumstances, because the medical evidence indicates that 
his PTSD has worsened since the most recent examination, 
which was conducted in January 2004, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his psychiatric disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
although the Board sincerely regrets the additional delay, 
the Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since January 2005, have not been associated with the 
claims folder, other than a single September 2008 record 
recently that the Veteran himself recently submitted.  Under 
the law, VA must obtain these records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2008).  For this reason as 
well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent VA 
medical records, dated since January 2005.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  In doing so, the examiner must 
comment on the impact of the Veteran's 
PTSD on his ability to work.  The examiner 
should set forth a complete rationale for 
all findings and conclusions in a legible 
report.

3.  The RO should reconsider the Veteran's 
appeal.  If the benefit sought on appeal 
is not granted, the RO must issue a 
supplemental statement of the case and the 
Veteran should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

